Order entered December 6, 1967, insofar as appealed from, unanimously modified on the law, the facts and in the exercise of discretion to allow the Receiver as and for his commissions the total sum of $3,483.84, calculated as follows: 1% on $26,200.10, cash on hand when the Receiver entered upon his duties and of which he newly took possession, did not create,, and which was not the fruit of his services, and 5% on the balance of $65,636.76, which includes the sums due from the partners (CPLR 8004 subd. [a]). The fee allowed the attorney for the Receiver is modified to reduce the same to the sum of $4,000. As so modified the order appealed from is otherwise affirmed, without costs or disbursements to either party. In our view the amount of the assets in liquidation *947and the total services rendered by counsel, as revealed in the record, do not warrant the allowance made. Concur — Botein, P. J., Stevens, Capozzoli, Tilzer and McGivern, JJ.